    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.1 Page 1 of 16




Rebecca Evans, #16846
LawHQ, LLC
299 S. Main St. #1300
Salt Lake City, UT 84111
Telephone: (385) 285-1090 ext. 30007
Email: Rebecca@LawHQ.com

Attorney for Plaintiff
_____________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 JENNIFER MOORE, individually and on
 behalf of all others similarly situated,                              CLASS ACTION

                    Plaintiff,
 vs.                                                            Case No. 2:21-cv-00027-TC

 JOHN C. HEATH, ATTORNEY AT LAW,                                      Judge Tena Campbell
 PLLC d/b/a LEXINGTON LAW FIRM,

                      Defendant.                                      Jury Trial Demanded



                                   CLASS ACTION COMPLAINT

        Plaintiff Jennifer Moore brings this action against Defendant John C. Heath, Attorney at

Law, PLLC, d/b/a Lexington Law Firm, and alleges as follows upon personal knowledge as to

Plaintiff and Plaintiff’s own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by Plaintiff’s attorneys.

                                    NATURE OF THE ACTION

        1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq., (“TCPA”), and its implementing regulations.

        2.      Defendant operates a credit repair law firm. To promote its services and solicit new

clients, Defendant engages in unsolicited telemarketing utilizing prerecorded voice calls.
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.2 Page 2 of 16




        3.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the

daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of herself and

members of the class, and any other available legal or equitable remedies.

                                    JURISDICTION AND VENUE

        4.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        5.      Defendant is subject to personal jurisdiction in Utah because its primary place of

business is in Utah.

        6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendant is deemed to reside in any judicial district in which it is subject to the court’s personal

jurisdiction, and because Defendant provides and markets its services within this district thereby

establishing sufficient contacts to subject it to personal jurisdiction.

                                                PARTIES

        7.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Lawton, Michigan.




                                                      2
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.3 Page 3 of 16




       8.      Defendant is a Utah professional limited liability company whose principal office is

located at 360 North Cutler Drive, Salt Lake City, Utah 84054.




                                             THE TCPA

       9.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the recipient’s

prior express consent. 47 U.S.C. § 227(b)(1)(A).

       10.     The TCPA exists to prevent communications like the ones described within this

Complaint. “Voluminous consumer complaints about abuses of telephone technology—for example,

computerized calls dispatched to private homes—prompted Congress to pass the TCPA.” Mims v.

Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

       11.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

       12.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone



                                                   3
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.4 Page 4 of 16




Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).

          13.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis supplied).

          14.   To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          15.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          16.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          17.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations



                                                   4
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.5 Page 5 of 16




Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

          18.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

services during the call or in the future. Id.

          19.   In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

          20.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

                                                 FACTS

          21.   Between December 29, 2020 and January 8, 2021, Defendant caused at least 10 calls

with a prerecorded voice to be transmitted to Plaintiff’s cellular telephone number ending in 7587 (the

“7587 Number”).

          22.   Plaintiff made requests to Defendant’s employees to stop calling her cellular telephone.

Defendant ignored Plaintiff’s requests and continued calling the 7587 Number.

          23.   The prerecorded calls at issue were transmitted to Plaintiff’s cellular telephone, and

within the time frame relevant to this action.



                                                   5
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.6 Page 6 of 16




        24.     The purpose of Defendant’s calls was to advertise, market, and/or promote

Defendant’s credit repair services.

        25.     Additionally, the prerecorded messages sent to Plaintiff failed to provide an

automated, interactive voice- and/or key press-activated opt-out mechanism for the called person to

make a do-not-call request, including brief explanatory instructions on how to use such mechanism.

This caused harm to Plaintiff in that she was unable to stop Defendant’s prerecorded solicitations.

        26.     The prerecorded calls Plaintiff received originated from telephone number 313-

438-2068, a number owned and/or operated by Defendant.

        27.     At no point in time did Plaintiff provide Defendant with her express consent to be

contacted on the 7587 Number with a prerecorded call.

        28.     At no point in time did Plaintiff provide Defendant with her express written consent

to be contacted on the 7587 Number with a prerecorded call.

        29.     Plaintiff never provided Defendant with the 7587 Number for any reason.

        30.     Plaintiff never knowingly released the 7587 Number to Defendant for any reason.

        31.     Upon information and belief, Defendant caused other prerecorded messages to be

sent to individuals.

        32.     Plaintiff is the subscriber and sole user of the 7587 Number and is financially

responsible for phone service to the 7587 Number.

        33.     Defendant’s unsolicited prerecorded calls caused Plaintiff actual harm, including

invasion of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

        34.     Plaintiff estimates that she has wasted approximately 3-5 minutes reviewing all of

Defendant’s unwanted messages.




                                                   6
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.7 Page 7 of 16




        35.     Furthermore, Defendant’s voice messages took up memory on Plaintiff’s cellular

phone. The cumulative effect of unsolicited voice messages like Defendant’s poses a real risk of

ultimately rendering the phone unusable for voice messaging purposes as a result of the phone’s

memory being taken up.



                                       CLASS ALLEGATIONS

                                        PROPOSED CLASSES

        36.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

herself and all others similarly situated.

        37.     Plaintiff brings this case on behalf of the following classes:


                No Consent Class: All persons within the United States who, within
                the four years prior to the filing of this Complaint, were sent a call
                using an artificial or prerecorded voice, from Defendant or anyone
                on Defendant’s behalf, to said person’s telephone number,
                regarding Defendant’s property, goods, and/or services.

                Internal Do Not Call Class: All persons within the United States
                who, within the four years prior to the filing of this Complaint, (1)
                were sent a prerecorded call from Defendant or anyone on
                Defendant’s behalf, (2) regarding Defendant’s property, goods,
                and/or services, (3) to said person’s residential telephone number,
                (4) after making a request to Defendant to not receive future calls.

                No Opt-Out Class: All persons in the United States who from four
                years prior to the filing of this action (1) to whom Defendant placed
                one or more calls, (2) regarding Defendant’s property, goods,
                and/or services, (3) by using an artificial or prerecorded voice
                telephone message, (4) which did not provide an automated,
                interactive voice- and/or key press-activated opt-out mechanism
                for the called person to make a do-not-call request.

        38.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

know the number of members in the Class, but believes the Class members number in the several

thousands, if not more.


                                                    7
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.8 Page 8 of 16




        NUMEROSITY

        39.      Upon information and belief, Defendant has placed prerecorded calls to telephone

numbers belonging to thousands of consumers throughout the United States without their consent. The

members of the Class, therefore, are believed to be so numerous that joinder of all members is

impracticable.

        40.      The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s call records.

        COMMON QUESTIONS OF LAW AND FACT

        41.      There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                 (1) Whether Defendant made non-emergency prerecorded calls to Plaintiff’s and

                 Class members’ telephones;

                 (2) Whether Defendant can meet its burden of showing that it obtained consent to

                 make such calls;

                 (3) Whether Defendant’s conduct was knowing and willful;

                 (4) Whether Defendant is liable for damages, and the amount of such damages; and

                 (5) Whether Defendant should be enjoined from such conduct in the future.

        42.      The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendant routinely transmits prerecorded messages to telephone numbers is accurate,

Plaintiff and the Class members will have identical claims capable of being efficiently adjudicated and

administered in this case.



                                                   8
    Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.9 Page 9 of 16




        TYPICALITY

        43.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.




        ADEQUACY

        44.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

        45.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

complex litigation and class actions, including those involving violations of the TCPA. Plaintiff

and her counsel are committed to vigorously prosecuting this action on behalf of the other

respective members of the Class and have the financial resources to do so. Neither Plaintiff nor

her counsel have any interests adverse to those of the other members of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        46.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.



                                                     9
   Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.10 Page 10 of 16




          47.   The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                           COUNT I
                             VIOLATION OF 47 U.S.C. § 227(b)
                        (On Behalf of Plaintiff and the No Consent Class)

          48.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          49.   It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system or an artificial or prerecorded voice … to any telephone number assigned to a … cellular

telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii), and “to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior express

consent of the called party…” 47 U.S.C. § 227(b)(1)(B).

          50.   Defendant transmitted calls using an artificial or prerecorded voice to the telephone

numbers of Plaintiff and members of the putative class.

          51.   Plaintiff and members of the class did not provide their telephone numbers to

Defendant.

          52.   Plaintiff and members of the class did not provide Defendant with their consent to

receive prerecorded calls.

          53.   Plaintiff and members of the class did not knowingly release their telephone

numbers to Defendant.



                                                    10
   Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.11 Page 11 of 16




        54.     Defendant did not have prior express consent to call the telephones of Plaintiff and

the other members of the putative Class when the calls were made.

        55.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) and § 227(b)(1)(B) of the

TCPA by using an artificial or prerecorded voice to make non-emergency telephone calls to the

telephones of Plaintiff and the other members of the putative Class without their prior express

consent.

        56.     Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that it was using an artificial or prerecorded voice. The violations

were therefore willful or knowing.

        57.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

        58.     Because Defendant knew or should have known that Plaintiff and the other

members of the putative Class had not given prior express consent to receive its prerecorded calls

to their cellular telephones the Court should treble the amount of statutory damages available to

Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

                                           COUNT II
                            VIOLATIONS OF 47 C.F.R. § 64.1200(a)
                        (On Behalf of Plaintiff and the No Consent Class)

        59.     Plaintiff re-alleges and incorporates paragraphs 1-47 as if fully set forth herein.

        60.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an…artificial or prerecorded voice…To any telephone number assigned to a

paging service, cellular telephone service, specialized mobile radio service, or other radio common



                                                  11
   Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.12 Page 12 of 16




carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §

64.1200(a)(1)(iii).

        61.      It is also a violation of the implementing regulations to initiate a prerecorded call

to a cellular telephone without the called party’s prior express written consent. 47 C.F.R. §

64.1200(a)(2).

        62.      Additionally, it is a violation of the TCPA regulations promulgated by the FCC

to “[i]nitiate any telephone call to any residential line using an artificial or prerecorded voice to deliver

a message without the prior express written consent of the called party…” 47 C.F.R. § 64.1200(a)(3).

        63.      Defendant transmitted calls using an artificial or prerecorded voice to the telephone

numbers of Plaintiff and members of the putative class without their prior express consent.

        64.      Defendant transmitted calls using an artificial or prerecorded voice to the telephone

numbers of Plaintiff and members of the putative class without their prior express written consent.

        65.      Defendant has, therefore, violated §§ 64.1200(a)(1)(iii), 64.1200(a)(2), and

64.1200(a)(3) by using an artificial or prerecorded voice to make non-emergency telephone calls

to the telephones of Plaintiff and the other members of the putative Class without their express

written consent.

        66.      Defendant knew that it did not have consent to make these calls, and knew or should

have known that it was using an artificial or prerecorded voice. The violations were therefore

willful or knowing.

        67.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.



                                                     12
   Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.13 Page 13 of 16




                                          COUNT III
                 VIOLATIONS OF 47 U.S.C. § 227 and 47 C.F.R. § 64.1200(d)
                  (On Behalf of Plaintiff and the Internal Do Not Call Class)

        68.     Plaintiff re-alleges and incorporates paragraphs 1-47 as if fully set forth herein.

        69.     In pertinent part, 47 C.F.R. § 64.1200(d) provides:

                No person or entity shall initiate any call for telemarketing purposes to
                a residential telephone subscriber unless such person or entity has
                instituted procedures for maintaining a list of persons who request not
                to receive telemarketing calls made by or on behalf of that person or
                entity. The procedures instituted must meet the following minimum
                standards:

                (1) Written policy. Persons or entities making calls for
                telemarketing purposes must have a written policy, available upon
                demand, for maintaining a do-not-call list.
                (2) Training of personnel engaged in telemarketing. Personnel
                engaged in any aspect of telemarketing must be informed and
                trained in the existence and use of the do-not-call list.
        70.     Under 47 C.F.R § 64.1200(e), the rules set forth in 47 C.F.R. § 64.1200(d) are applicable

to any person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.

        71.     Plaintiff and the Internal Do Not Call Class members made requests to Defendant not

to receive calls from Defendant.

        72.     Defendant failed to honor Plaintiff and the Internal Do Not Call Class members’ opt-

out requests.

        73.     Defendant’s refusal to honor opt-out requests is indicative of Defendant’s failure to

implement a written policy for maintaining a do-not-call list and to train its personnel engaged in

telemarketing on the existence and use of the do-not-call-list.



                                                   13
   Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.14 Page 14 of 16




        74.     Thus, Defendant has violated 47 C.F.R. § 64.1200(d).

        75.     Pursuant to section 227(c)(5) of the TCPA, Plaintiff and the Internal Do Not Call Class

members are entitled to an award of $500.00 in statutory damages, for each and every negligent

violation.

        76.     As a result of Defendant’s knowing or willful conduct, Plaintiff and the Internal Do Not

Call Class members are entitled to an award of $1,500.00 in statutory damages per violation.

        77.     Plaintiff and the Internal Do Not Call Class members are also entitled to and seek

injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to section 227(c)(5).

                                        COUNT IV
                 VIOLATIONS OF 47 U.S.C. § 227 and 47 C.F.R. § 64.1200(c)
                     (On Behalf of Plaintiff and the No Opt-Out Class)

        78.     Plaintiff re-alleges and incorporates paragraphs 1-47 as if fully set forth herein.

        79.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(b)(3), provides in pertinent

part:

                In every case where the artificial or prerecorded voice telephone
                message includes or introduces an advertisement or constitutes
                telemarketing and is delivered to a residential telephone line or any of
                the lines or telephone numbers described in paragraphs (a)(1)(i) through
                (iii), provide an automated, interactive voice- and/or key press-activated
                opt-out mechanism for the called person to make a do-not-call request,
                including brief explanatory instructions on how to use such mechanism,
                within two (2) seconds of providing the identification information
                required in paragraph (b)(1) of this section.

        80.     Defendant violated 47 C.F.R. § 64.1200(b)(3) by delivering artificial or prerecorded

voice messages in connection with telemarketing calls to Plaintiff’s telephone number that did not

provide an automated, interactive voice and/or key press-activated opt-out mechanism for the called

person to make a do not-call request.




                                                    14
   Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.15 Page 15 of 16




        81.       Plaintiff and the No Opt-Out Class members were harmed by Defendant’s refusal to

provide an opt-out mechanism in that they were unable to stop Defendant’s prerecorded solicitations.

        82.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Jennifer Moore, individually and on behalf of the Classes, prays for

the following relief:

              a) An order certifying this case as a class action on behalf of the Classes as defined above,

                  and appointing Plaintiff as the representative of the Classes and Plaintiff’s counsel as

                  Class Counsel;

              b) An award of actual and statutory damages for Plaintiff and each member of the Classes;

              c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and its

                  implementing regulations, Plaintiff seeks for herself and each member of the Class

                  $500.00 in statutory damages for each and every violation pursuant to 47 U.S.C. §

                  277(b)(3);

              d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227, et

                  seq., and its implementing regulations, Plaintiff seeks for herself and each member of

                  the Classes treble damages, as provided by statute, up to $1,500.00 for each and every

                  violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

              e) An order declaring that Defendant’s actions, as set out above, violate the TCPA and its

                  implementing regulations;



                                                     15
  Case 2:21-cv-00027-TC Document 2 Filed 01/15/21 PageID.16 Page 16 of 16




          f) An injunction requiring Defendant to cease all unsolicited prerecorded calling activity,

              and to otherwise protect the interests of the Classes;

          g) An injunction prohibiting Defendant from using, or contracting the use of, prerecorded

              calls without obtaining, recipient’s consent to receive calls made with such equipment;

          h) An injunction requiring Defendant to cease all prerecorded voice activity to individuals

              who have requested to be removed from Defendant’s contact list;

          i) A declaration that Defendant’s practices described herein violate 47 C.F.R. §

              64.1200(a)(1)(iii);

          j) A declaration that Defendant’s violations of 47 C.F.R. § 64.1200(a)(1)(iii) were willful

              and knowing; and

          k) Such further and other relief as the Court deems necessary.

                                        JURY DEMAND

        Plaintiff and Class Members hereby demand a trial by jury.


Date: January 15, 2021


                                                               Respectfully Submitted,

                                                               /s/ Rebecca Evans        .
                                                               Rebecca Evans

                                                               LawHQ, LLC
                                                               299 S. Main St. Ste. #1300
                                                               Salt Lake City, UT 84111
                                                               Phone: (385) 285-1090 ext. 30007
                                                               Email: Rebecca@LawHQ.com

                                                               Counsel for Plaintiff and the Class




                                                 16
